DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 9 of the amendment, filed 0/21/2022, with respect to the rejection(s) of claim(s) 1-11 and 15 under 35 USC 102 and claims 12-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 901,228 to Collier.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 901,228 to Collier.
Regarding independent claim 1, Collier teaches a turbine configured for use in a turbo pump (pg. 1, ll. 8-12), comprising a turbine rotor (pg. 4, ll. 12-14), and a guide vane arrangement (Fig. 7-9) arranged upstream of the turbine rotor (Fig. 7-9), wherein the guide vane arrangement comprises: 
a first guide vane (21); and 
a second guide vane (the adjacent vane in Fig. 7), wherein the second guide vane is arranged adjacent to the first guide vane such that a flow channel is defined between a leading surface of the first guide vane and a trailing surface of the second guide vane (Fig. 7), 
wherein the trailing surface of the second guide vane comprises: 
a trailing portion which is arranged adjacent to a trailing edge of the second guide vane and which is arranged at a first angle with respect to a virtual plane defined by a trailing edge of the first guide vane and the trailing edge of the second guide vane  (see the annotated figures below), 
a leading portion which is arranged adjacent to a leading edge of the second guide vane and which is arranged at a second angle with respect to the virtual plane defined by the trailing edge of the first guide vane and the trailing edge of the second guide vane, the second angle being larger than the first angle (see the annotated figures below), and 
an intermediate portion which is arranged between the trailing portion and the leading portion and which is arranged at a third angle with respect to the virtual plane defined by the trailing edge of the first guide vane and the trailing edge of the second guide vane, the third angle being smaller than the first angle (see the annotated figures below).

    PNG
    media_image1.png
    585
    597
    media_image1.png
    Greyscale



Regarding dependent claim 2, Collier teaches the turbine according to claim 1 (see above), wherein the leading surface of the first guide vane comprises one or more of: 
an outlet portion which is arranged adjacent to a trailing edge of the first guide vane (at the outlet/right side of vanes 21 in Fig. 7).
Regarding dependent claim 3, Collier teaches the turbine according to claim 2 (see above), wherein a projection of the intermediate portion and/or of the trailing portion of the trailing surface of the second guide vane into the virtual plane does not coincide with the projection of outlet portion of the leading surface of the first guide vane into the virtual plane (see annotated figure below).

    PNG
    media_image2.png
    585
    597
    media_image2.png
    Greyscale


Regarding dependent claim 4, Collier teaches the turbine according to claim 1 (see above), wherein the trailing surface of the second guide vane further comprises a first transition portion, which with respect to the central axis of the flow channel, has a convex curvature (see annotated figure below), wherein the flow channel is configure such that the fluid flow, when exiting the flow channel, flows at a desired first flow speed (which is inherent because the airflow must have a speed).
Regarding dependent claim 5, Collier teaches the turbine according to claim 1 (see above), wherein the trailing surface of the second guide vane further comprises a second transition portion, which, with respect to the central axis of the flow channel, has a concave curvature (see annotated figure below).

    PNG
    media_image3.png
    598
    597
    media_image3.png
    Greyscale

Regarding dependent claim 6, Collier teaches the turbine according to claim 1 (see above), wherein the second angle is selected so as to allow manufacturing of the leading portion of the trailing surface of the second guide vane by an additive manufacturing process without being supported by a removable support structure (which feature is inherent in the structure of Collier’s vane because objects which are constructed via additive manufacturing may be oriented in such a way to avoid using supports for a particular area), wherein the second angle is larger than 25 degrees (see annotated figure above wherein the second angle is shown to be greater than 90 degrees).
Regarding dependent claim 7, Collier teaches the turbine according to claim 1 (see above), wherein the first and the second guide vane are formed integral with each other and with a carrier structure (as shown in Fig. 8), the carrier structure being defined by a turbine manifold and/or a turbine housing (pg. 4, ll. 12-14).
Regarding dependent claim 18, Collier teaches the turbine according to claim 2 (see above), wherein the leading surface of the first vane guide comprises at least one of: the inlet portion, wherein the inlet portion of the leading surface of the first guide vane and the leading portion of the trailing surface of the second guide vane define a restricting portion of the flow channel which has a flow cross-section that decreases in a flow direction of the fluid flow flowing through the flow channel, and the outlet portion, wherein a projection of the leading portion of the trailing surface of the second guide vane into the virtual plane at least partially coincides with a projection of the outlet portion of the leading surface of the first guide vane into the virtual plane (see annotated figure below).

    PNG
    media_image4.png
    598
    597
    media_image4.png
    Greyscale


Regarding dependent claim 19, Collier teaches the turbine according to claim 4 (see above), wherein the first transition portion and the outlet portion of the leading surface of the first guide vane define an expansion portion of the flow channel (to the right of the restricting portion in the annotated figure above) which has a flow cross-section that increases in the flow direction of the fluid flow flowing through the flow channel (see figure above), and wherein the expansion portion in particular is designed in such a manner that the fluid flow, upon flowing through the expansion portion, is accelerated to a second flow speed that is higher than the desired first flow speed (which functionality is inherent due to having the same structure as the claimed vane).
Regarding dependent claim 20, Collier teaches the turbine according to claim 5 (see above), wherein the second transition portion defines a recompression portion of the flow channel (the restricting portion in the annotated figure above) which has a flow cross-section that decreases in the flow direction of the fluid flow flowing through the flow channel (see figure above), and wherein the recompression portion in particular is designed in such a manner that the fluid flow, upon flowing through the recompression portion, is decelerated to the desired first flow speed  (which functionality is inherent due to having the same structure as the claimed vane).
Regarding independent claim 8, Collier teaches a method of operating a turbopump turbine with a guide vane arrangement comprising:
supplying a fluid flow from upstream of the turbine rotor (22, Fig. 7) to a flow channel defined between a leading surface of a first guide vane and a trailing surface of a second guide vane (Fig. 7); and 
guiding the fluid flow along a trailing portion of the trailing surface of the second guide vane which is arranged adjacent to a trailing edge of the second guide vane and thereby deflecting the fluid flow such that the fluid flow exits the flow channel at a first flow angle with respect to a virtual plane defined by a trailing edge of the first guide vane and the trailing edge of the second guide vane (see rejection of claim 1 above), 
wherein the fluid flow, prior to being guided along the trailing portion of the trailing surface, is guided, 
along a leading portion of the trailing surface of the second guide vane which is arranged adjacent to a leading edge of the second guide vane (see annotated figures above) and thereby deflected such that the fluid flow flows at a second flow angle with respect to the virtual plane defined by the trailing edge of the first guide vane and the trailing edge of the second guide vane, the second flow angle being larger than the first flow angle (see annotated figures above), and thereafter is guided 
along an intermediate portion of the trailing surface of the second guide vane which is arranged between the trailing portion and the leading portion (see annotated figures above) and thereby deflected such that the fluid flow flows at a third flow angle with respect to the virtual plane defined by the trailing edge of the first guide vane and the trailing edge of the second guide vane, the third flow angle being smaller than the first flow angle (see annotated figures above).

Regarding dependent claim 9, Collier teaches the method according to claim 8 (see above), wherein the leading surface of the first guide vane comprises an inlet portion which is arranged adjacent to a leading edge of the first guide vane and which, with respect to a central axis of the flow channel, is arranged opposite to the leading portion of the trailing surface of the second guide vane (see annotated figures above), and wherein a flow speed of the fluid flow, upon being guided through a restricting portion of the flow channel (between adjacent vanes 21) which is defined by the inlet portion of the leading surface of the first guide vane and the leading portion of the trailing surface of the second guide vane and which has a flow cross-section that decreases in a flow direction of the fluid flow flowing through the flow channel (Fig. 7), is accelerated (which result would be achieved by virtue of having the claimed structure).
Regarding dependent claim 10, Collier teaches the method according to claim 8 (see above), wherein the trailing surface of the second guide vane further comprises a first transition portion, which with respect to the central axis of the flow channel, has a convex curvature (see the area between the leading portion and intermediate portion as labeled in the annotated figures above), wherein the flow speed of the fluid flow within the flow channel is controlled such that the fluid flow, when exiting the flow channel, flows at a desired first flow speed (which is inherent because the airflow must have a speed), and wherein the flow speed of the fluid flow, upon being guided through an expansion portion of the flow channel (between adjacent vanes 21) which is defined by the first transition portion and the outlet portion of the leading surface of the first guide vane (see annotated figures above and Fig. 7) and which has a flow cross-section that increases in the flow direction of the fluid flow flowing through the flow channel (Fig. 7), is accelerated to a second flow speed that is higher than the desired first flow speed (which result would be achieved by virtue of having the claimed structure).
Regarding dependent claim 11, Collier teaches the method according to claim 8 (see above), wherein the trailing surface of the second guide vane further comprises a second transition portion, which is arranged between the intermediate portion and the trailing portion (see the area between the intermediate portion and trailing portion as labeled in the annotated figures above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 901,228 to Collier in view of US 2014/0071822 to Vogt et al.
Collier teaches a guide vane arrangement according to claim 1 (see above), but fails to teach a method of manufacturing wherein the guide vane arrangement is manufactured by an additive manufacturing process (claim 12), or wherein, upon layer-wise built up of the guide vane arrangement, at least the intermediate portion and optionally also the trailing portion are supported by a supporting structure (claim 13), or removing the supporting structure after completion of the layer-wise built up of the guide vane arrangement (claim 14), upon layer-wise built up of the guide vane arrangement, also the trailing portion is supported by a supporting structure (claim 16), or comprising removing the supporting structure after completion of the layer-wise built up of the guide vane arrangement (claim 17).
Vogt teaches a method of fabricating a turbine blade (300) via an additive manufacturing process (para. 34) (claim 12), wherein, upon layer-wise built up of the guide vane arrangement, at least an intermediate portion is supported by a supporting structure (330, 332, 334, para. 31, 34) (claim 13), and removing the supporting structure after completion of the layer-wise built up of the guide vane arrangement (para. 29, 17) (claim 14), upon layer-wise built up of the guide vane arrangement, also the trailing portion is supported by a supporting structure (320, 322, 324, Fig. 3, para. 30) (claim 16), and removing the supporting structure after completion of the layer-wise built up of the guide vane arrangement (para. 29, 17) (claim 17).
Collier teaches turbine vane components which must be formed by some method, but is silent regarding this method.  Vogt teaches that additive manufacturing is an alternative to methods such as casting (para. 34).  Vogt also teaches that additive machining provides benefits that more common fabrication methods lack, such as creating complex geometries without the need for molds or fixtures and eliminates wasted material (para. 34).  Therefore, because Collier is silent regarding its vane’s manufacturing, and Vogt teaches that additive manufacturing may be used as an alternative to casting with the added benefit of no required tooling or molds and eliminating waste material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fabrication of Collier by using additive manufacturing as taught by Vogt for the purpose of eliminating waste material and the need for special tooling such as molds (Vogt para. 34).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                     

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745